                                          Case 5:20-cv-01683-BLF Document 20 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         WONDIYRAD KABEDE,                               Case No. 20-01683 BLF (PR)
                                  11
                                                       Plaintiff,                        ORDER REVOKING IN FORMA
                                  12                                                     PAUPERIS STATUS ON APPEAL
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         CA STATE GOVERNOR’S PAROLE
                                  14
                                         BOARD HEARING DEPT.,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed this civil action pursuant to 42 U.S.C. § 1983
                                  19   attempting to challenge the denial of parole, and was granted leave to proceed in forma
                                  20   pauperis (“IFP”). Dkt. No. 14. On July 21, 2020, the Court dismissed the complaint
                                  21   without prejudice to filing as a federal habeas petition, provided he exhausts state court
                                  22   remedies before doing so, or pursuing injunctive relief under Coleman/Plata. Dkt. No. 15.
                                  23   Plaintiff appealed the matter. Dkt. No. 17.
                                  24          The Ninth Circuit has referred this matter back to this Court for the limited purpose
                                  25   of determining whether IFP status should continue on appeal or whether the appeal is
                                  26   frivolous or taken in bad faith. Dkt. No. 18. The Court finds that the appeal is frivolous
                                  27   since the dismissal was proper. See 28 U.S.C. § 1915(a)(3). Accordingly, Plaintiff’s IFP
                                  28
                                           Case 5:20-cv-01683-BLF Document 20 Filed 08/21/20 Page 2 of 2




                                   1   status is REVOKED.
                                   2            The Clerk shall send a copy of this order to Plaintiff as well as to the Ninth Circuit.
                                   3            IT IS SO ORDERED.
                                   4   Dated: __August 21, 2020____                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   5
                                                                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Revoking IFP on Appeal
                                       P:\PRO-SE\BLF\CR.20\01683Kabede_ifp.app.docx

                                  26

                                  27

                                  28                                                   2
